Citation Nr: 0914186	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
diabetes mellitus under 38 U.S.C.A. § 1151 (2008). 
 
2.  Entitlement to an increased rating for pes planus, 
currently evaluated as 30 percent disabling. 
 
3.  Entitlement to service connection for a low back disorder 
secondary to service-connected pes planus. 
 
4.  Entitlement to service connection for right hip 
disability secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
December 1959.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an August 2004 
rating decision of the VA Regional Office (RO) in St. 
Petersburg, Florida that declined to reopen the claim of 
entitlement to service connection for diabetes mellitus under 
38 U.S.C.A. § 1151, and denied an evaluation in excess of 30 
percent for pes planus, as well as service connection for low 
back and right hip disorders secondary to pes planus.  

The Veteran was afforded a personal hearing at the RO in July 
2006, and in March 2009 before the undersigned Veteran's Law 
Judge sitting at St. Petersburg, Florida.  The transcripts 
are of record.  

Following review of the record, the issues of entitlement to 
service connection for low back and right hip disorder as 
secondary to service-connected pes planus will be addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Board denied entitlement to service connection for 
diabetes mellitus under 38 U.S.C.A. § 1151 in December 1997.

3.  Evidence received subsequent to the Board's 1997 
determination, when considered by itself or together with 
previous evidence of record, does not relate to an 
unestablished fact necessary to support the claim of 
entitlement to service connection for diabetes mellitus under 
38 U.S.C.A. § 1151.

4.  Pes planus is manifested by pronounced symptoms.  


CONCLUSIONS OF LAW

1.  The Board's December 1997 decision denying service 
connection for diabetes mellitus under 38 U.S.C.A. § 1151 is 
final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.104, 20.1104 (2008).

2.  The evidence received subsequent to the Board's 1997 
decision is not new and material and the appellant's claim of 
entitlement to service connection for diabetes mellitus under 
38 U.S.C.A. § 1151 is not reopened. 38 C.F.R. § 3.156 (2008).

3.  Resolving the benefit of the doubt in favor of the 
veteran, the criteria for a 50 percent disability rating for 
pes planus are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5276 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claim of entitlement to 
service connection for diabetes mellitus under 38 U.S.C.A. 
§ 1151.  He asserts that he developed diabetes after being 
prescribed the wrong medication during a period of VA 
hospitalization in 1986.  The appellant also asserts that the 
symptoms associated with service-connected pes planus are 
more disabling than reflected by the currently assigned 30 
percent rating and warrant a higher evaluation. 

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156 (a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  For an increased 
compensation issue, 38 U.S.C.A. § 5103(a) requires at a 
minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazquez-Flores v. Peake, 33 Vet.App. 27 (2008).

As to the claims currently being adjudicated, the VCAA duty 
to notify was satisfied by way of letters sent to the 
appellant in December 2003 and April 2004 that fully 
addressed the notice elements.  They were sent prior to the 
AOJ decisions in these matters.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant and VA's respective duties for 
obtaining evidence.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for diabetes mellitus under 38 U.S.C.A. 
§ 1151 and entitlement to an increased rating for pes planus.  
Extensive VA clinical records have been received and 
associated with the claims folder.  The appellant was 
afforded a VA examination with respect to the issue of 
entitlement to an increased rating for pes planus.  The 
veteran has submitted a number of statements in support of 
his claims and has presented testimony on two personal 
hearings on appeal.  Significantly, neither he nor his 
representative has identified and the record does not 
otherwise indicate any additional evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Consequently, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of the claims currently being adjudicated. 
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).



1. Service connection for diabetes mellitus under 38 U.S.C.A. 
§ 1151.

Law and regulations

Applicable law provides that under 38 U.S.C.A. § 1151, 
compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or an 
event not reasonably foreseeable. 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, or examination upon which the claim is 
based to the veteran's condition after such care or 
treatment. 38 C.F.R. § 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability. Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause. 38 C.F.R. § 3.361(c) (1) (2008).

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility. Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  In order for 
additional disability to be compensable under 38 U.S.C.A. 
§ 1151, the additional disability must have been the result 
of injury that was part of the natural sequence of cause and 
effect flowing directly from the actual provision of 
"hospital care, medical or surgical treatment, or 
examination" furnished by VA and that such additional 
disability was directly caused by that VA activity. Id at 
101.

Factual Background and Legal Analysis

The record reflects that the Board denied entitlement to 
service connection for diabetes mellitus in a decision dated 
in December 1997.  This determination is final. See 38 C.F.R. 
§ 20.1104 (2008).  The veteran attempted to reopen his claim 
for such in correspondence received in October 2003.  As the 
December 1997 Board decision was the last final disallowance, 
the Board must review all of the evidence submitted since 
that decision to determine whether the appellant's claim of 
entitlement to service connection for diabetes mellitus under 
38 U.S.C.A. § 1151 should be reopened and re-adjudicated de 
novo. See Evans v. Brown, 9 Vet. App. 273 (1996).  A claim 
that is the subject of a final decision can only be reopened 
upon the submission of new and material evidence. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 2001.

New evidence is defined in 38 C.F.R. § 3.156(a) (2008) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the 1997 Board decision 
denying entitlement to service connection for diabetes under 
38 U.S.C.A. § 1151 consisted of VA clinical records dated 
between 1973 through 1986 showing no indication of treatment 
for diabetes.  In June 1986, the Veteran was admitted to a VA 
facility from a private clinic and placed on Dilantin for 
left peroneal nerve compression and foot drop.  In July 20, 
1986, he complained of headaches and was observed to have a 
diffuse maculopapular rash that covered his entire body, as 
well as facial edema.  His temperature later rose to 103 
degrees.  These symptoms were felt to be consistent with 
Dilantin hypersensitivity.

It was reported that to counteract the Dilantin 
hypersensitivity, the Veteran was placed on Prednisolone, a 
steroid, that "markedly improved" his symptoms.  However, 
it was noted that he subsequently developed side effects of 
high dose corticosteroids that included glucose intolerance 
and blurred vision secondary to elevated blood sugar levels.  
It was the opinion of the Veteran's treating physicians that 
these symptoms would decrease and terminate as the steroid 
therapy was tapered and discontinued.  He was discharged in 
August 1986 on Prednisolone and Glyburide.

The Veteran was rehospitalized from late August 1986 to early 
September 1986 for recurrence of rash and facial swelling 
because he reportedly had not refilled his prescriptions.  An 
October 1986 follow-up treatment note indicated that his 
blood sugar was normal.  The record indicates that by late 
October 1986 he was no longer on medication.  A December 1986 
outpatient treatment record noted that the appellant's blood 
sugar had normalized since discontinuation of Prednisone, and 
that there was no evidence of diabetes.  Private and VA 
medical records dating from August 1991 contain a December 
1994 treatment request noting that the veteran had diabetes 
mellitus. 

The Board denied entitlement to service connection for 
diabetes mellitus under 38 U.S.C.A. § 1151 in December 1997 
on the basis that there was no competent evidence of record 
that the Veteran's current diabetes mellitus was the result 
of medication, including Dilantin and Prednisolone, 
prescribed by VA personnel in 1986. 

Evidence added to the record following the Board's December 
1997 denial of the claim of entitlement to service connection 
for diabetes mellitus under 38 U.S.C.A. § 1151 consists of 
extensive VA outpatient clinical records dating from 1996 
through 2008 that reflect continuing follow-up and associated 
treatment for diabetes mellitus.  The appellant also 
testified on personal hearings on appeal in July 2006 and 
March 2009 that he believed that he may have been given 
another patient's medication when he was hospitalized in 
1986.  He presented testimony to the effect that that he 
developed a severe reaction to the medications and had 
residual side effects that included diabetes.

The Board finds in this instance that while most of the 
evidence received since the December 1997 Board decision is 
new in the sense that it was not previously of record, it is 
not "material" to the facts of this case.  There is still no 
competent clinical evidence of record that supports a finding 
that the Veteran developed chronic diabetes as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part or an 
event not reasonably foreseeable due to VA hospital treatment 
in 1986.  His statements have been carefully considered.  
However, as a layperson, the appellant cannot support the 
claim on the basis of his assertions alone on a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Thus, 
the additional information obtained since the December 1997 
Board decision, when considered alone or with previously 
submitted evidence, does not relate to an unestablished fact 
necessary to establish the claim.  It is therefore not 
material to reopen the claim.

In summary, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran's application to 
reopen the claim of entitlement to service connection for 
diabetes mellitus under 38 U.S.C.A. § 1151 is thus denied.



2.  Rating in excess of 30 percent for pes planus

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 
(2008).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during active 
military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).

The veteran's service-connected bilateral pes planus is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2008).  A 30 percent rating is warranted for severe 
symptoms, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use, 
accentuated indications of swelling on use, or characteristic 
callosities.  A 50 percent rating is warranted for pronounced 
symptoms, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo-Achillis on manipulation, and not 
improved by orthopedic shoes or appliances. Id.

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45 (2008), VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness to the 
extent that any such symptoms are supported by adequate 
pathology. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Factual Background

A claim for an increased rating for pes planus was received 
in October 2003.

VA outpatient clinical records dating from 2002 reflect that 
the Veteran received regular follow-up and treatment in the 
podiatry clinic, primarily for diabetic foot care.  However, 
during the course of treatment, it was noted that he had 
continuing symptoms of pes planus, as well as hallux valgus 
deformity, thick and dystrophic nails, hyperkeratotic 
lesions, and painful calluses.

The Veteran was afforded a VA examination in August 2004.  He 
related that he had had worsening foot pain since leaving 
service with recent exacerbation of pain.  The appellant 
provided history to the effect that he had stepped on a nail 
a year before that had led to some pain in the center aspect.  
It was noted that he had diabetes and had had worsening 
diabetic neuropathy in the distal aspects of the great toes 
and lesser toes of both feet.  The appellant stated that he 
had completed a course of antibiotics a year before but had 
continued to feel some pain and burning in the forefoot of 
the right foot.  It was reported that he had tried some shoe 
inserts in the past but that they had made his feet feel 
worse.  The appellant stated that bilateral foot pain 
significantly limited his ability to do any sort of work or 
physical activity during the day.

Examination of the right foot disclosed significant flat foot 
deformity with both weight and non-weight bearing.  There was 
some tenderness to palpation over the third metatarsal head.  
It was reported that there was good range of motion of the 
right ankle and subtalar joints as well as pronation and 
supination of Chopart's joints.  The great toes and lesser 
toes were without any evidence of skin breakdown.  There was 
a callosity over the distal aspect of the great toe as well 
as a slight nail deformity.  No tenderness to palpation was 
elicited along the posterior tibial tendon.  There was 
absence of dorsalis pedis pulse and a faintly palpable 
posterior tibial pulse in the right foot.  The toes did not 
evidence hammertoe or claw deformity.  

Examination of the left foot revealed flatfoot deformity with 
both weightbearing and non-weightbearing.  There was a very 
dense and thick callosity over the distal aspect of the great 
toe.  No skin breakdown was in evidence.  No claw or 
hammertoe deformity of the great or lesser toe was observed.  
There was slight hallux valgus in approximately 15 degrees of 
the metatarsal phalangeal joint.  The Veteran was reported to 
have good range of motion of the ankle.  There was a slight 
decrease in inversion of the subtalar joint.  No tenderness 
to palpation of the posterior tibial tendon was elicited.  
Examination of the Achilles tendon disclosed no tenderness to 
palpation unless it was in a valgus position in both the 
weight and non-weightbearing positions.  The Veteran was 
noted to be able to toe rise but the flatfoot deformity did 
not correct or reconstitute an arch.  It was reported that 
the heel remained in significant valgus of approximately 10 
degrees with both non-weightbearing and weightbearing, as 
well as on toe rise.  The Achilles tendon could not be 
corrected into proper positioning with passive manipulation.  

Following examination, an impression of severe flat feet with 
significant limitation was rendered.  The examiner opined 
that he felt the burning sensation in the foot was likely 
related to diabetic neuropathy and not to the flatfoot 
deformity.

Legal Analysis

The Board has carefully considered the Veteran's contentions 
and testimony and the clinical evidence of record.  In this 
case, the objective findings in VA outpatient clinical data 
and on examination in August 2004 indicate severe inward 
displacement, evidence of painful motion, and complete 
flattening of both arches.  The Veteran was observed to have 
a callus on the right foot, a very dense and thick callosity 
on the left as well as hallux valgus deformity.  It was 
reported that the Achilles tendon could not be corrected into 
proper positioning with passive manipulation.  Flatfoot 
deformity of both feet were noted.  Although the examiner 
indicated that there was good range of motion of the ankles, 
and no substantial tenderness, or hammertoe or claw deformity 
was observed, it was opined that the appellant had 
significant limitation due to his feet.  Overall impairment 
was found to be severe. 

The Veteran reports no improvement with the use of orthotics 
and claims his symptoms are worse with their use.  Under the 
circumstances, although he does not exhibit all of the 
findings for pronounced pes planus under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, the Board finds that the overall 
severity of his bilateral foot disability during the pendency 
of this appeal is pronounced and more closely approximates 
the criteria for a 50 percent evaluation with consideration 
of functional loss due to pain. 38 C.F.R. §§ 4.40 and 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)

The benefit of the doubt is resolved in favor of the Veteran 
by finding that bilateral pes planus is 50 percent disabling.  
The appellant is thus in receipt of the maximum schedular 
rating for pes planus under the schedular criteria and foot 
disability in general in the absence of loss of use. See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.

The Board has also considered assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) (2008).  
However, the record does not show that the Veteran's pes 
planus has required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedular criteria.  There is no suggestion in the record 
that pes planus, in and of itself, has resulted in marked 
interference with employment.  Therefore, assignment of an 
extra-schedular evaluation in this case is not in order. 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for diabetes 
mellitus under 38 U.S.C.A. § 1151.

An increased rating for pes planus is granted subject to 
controlling regulations governing the payment of monetary 
awards.


REMAND

The Veteran is service connected for pes planus, for which a 
50 percent disability rating has been established.  He 
asserts that he now has lumbosacral spine and right hip 
disabilities that are causally related to the service-
connected flat feet for which service connection is also 
warranted.  

Service connection may be granted for a disability that is 
proximately due to or the result of an established service-
connected disorder. 38 C.F.R. § 3.310 (2008).  This includes 
disability made chronically worse by service-connected 
disability. See Allen v. Brown, 7 Vet. App. 439 (1995). 

Review of the record discloses that the appellant has not had 
a comprehensive VA examination which addresses whether or not 
he currently has disability of the low back or right hip that 
is causally related to or has been made worse by service-
connected foot disability.  Consequently, the Board does not 
have the requisite information to grant or deny service 
connection for such at this time.  It is well established 
that the VA adjudicator is not free to substitute his own 
judgment for that of an expert.  The Board is prohibited from 
making conclusions based on its own medical judgment. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board 
thus finds that a special orthopedic examination is warranted 
for examination and an opinion as to the etiology of claimed 
right hip and low back disabilities and whether they are 
related to a service-connected disorder.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
by a specialist when indicated, and providing a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2008), and any 
other legal precedent are fully 
complied with and satisfied as to 
remaining issues on appeal, to 
include entitlement to service 
connection on a secondary basis.

2.  The veteran should be 
scheduled for examination by a VA 
orthopedist to assess the severity 
of the service-connected pes 
planus, as well as for an opinion 
as to whether or not right hip and 
low back disorders are secondary 
to pes planus.  The claims folder 
and a copy of this remand should 
be provided to the examiner in 
connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated tests and 
studies should be conducted and 
clinical findings should be 
reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc, in a narrative 
report.

Based on a thorough review of the 
record and clinical evidence, the 
examiner is requested to provide 
an opinion with supporting 
rationale as to the following: 
whether it is at least as likely 
as not (50 percent probability or 
better) that the veteran now has 
lumbosacral spine and right hip 
disorders a) dating from service; 
b) secondary to service-connected 
pes planus, and/or c) whether 
lumbosacral spine and/or right hip 
disorders have been made 
chronically worse by the pes 
planus.  If aggravation is found, 
the examiner should offer an 
assessment of the extent of 
additional disability of the 
lumbosacral spine and right hip 
resulting from aggravation by the 
pes planus.

3.  The veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2008).

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide competent 
medical opinions.  If the report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If a benefit is not 
granted, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and be afforded an opportunity 
to respond before the record is 
returned to the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


